Citation Nr: 0531745	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  03-07 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
type II.   

2.  Entitlement to an initial evaluation in excess of 40 
percent for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in October 
2003 and March 2004 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Sioux Falls, South Dakota.  In 
October 2003, the RO granted service connection for diabetes 
mellitus, type II, and assigned a 20 percent evaluation 
effective from January 19, 2001.  The RO deferred ruling on 
whether the veteran was entitled to service connection for 
hypertension.  In a rating decision dated in March 2004, 
service connection for hypertension was denied.  In a 
subsequent rating decision dated in April 2005, the RO 
increased the disability rating for diabetes mellitus from 20 
percent to 40 percent, effective from January 19, 2001.  

The veteran, who had active service from August 1969 to March 
1972, disagreed with the denial of service connection for 
hypertension and the assigned disability rating for his 
diabetes mellitus.  He subsequently appealed the decisions to 
the BVA.  Thereafter, the RO referred the case to the Board 
for appellate review.  

The veteran's claim for service connection for hypertension 
will be addressed in the remand portion of this opinion.  The 
claim is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's diabetes mellitus claim has been 
obtained.  

2.  The veteran's diabetes mellitus has not been shown to 
result in episodes of ketoacidosis or hypoglycemic reactions 
that require one or two hospitalizations per year, nor does 
the evidence show that the veteran has twice a month visits 
to his diabetic care provider and that he experiences 
complications that would not be compensable if separately 
evaluated.  


CONCLUSION OF LAW

The schedular criteria for an initial disability rating in 
excess of 40 percent for diabetes mellitus, type II, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.119, 
Diagnostic Code 7913 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this regard, the veteran 
submitted a claim of entitlement to service connection for 
diabetes mellitus in January 2001.  The veteran was provided 
VCAA notice by letter dated in February 2001.  This letter 
informed the veteran about (1) the information and evidence 
not of record that was necessary to substantiate his claim, 
(2) the information and evidence the VA would seek to 
provide, and (3) what information and evidence the veteran 
was expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Thereafter, the veteran received the October 2003 rating 
decision, March 2004 rating decision, August 2004 Statement 
of the Case (SOC), and April 2005 Supplemental Statement of 
the Case.  While the February 2001 letter did not 
specifically tell the veteran to provide any evidence in his 
possession that pertained to his claim, that information was 
provided to the veteran in the August 2004 SOC.  

The Board notes that neither the veteran nor his 
representative have contended or argued that any defect or 
deficiency in the VCAA notice that may be present has 
resulted in any prejudice in the adjudication of his appeal.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In fact, 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  In response, the veteran submitted 
additional medical evidence and statements.  He also 
testified at a BVA hearing in August 2005.  

The rating decisions and Statements of the Case, in 
conjunction with the February 2001 letter, sufficiently 
notified the veteran of the reasons his diabetes mellitus 
claim was assigned a 40 percent disability rating and 
collectively informed him of the evidence that was needed to 
substantiate his claim.  Based upon the foregoing, the Board 
finds that the essential fairness of the adjudication process 
has not been affected by any error as to the content of the 
RO's notification letter. See generally Mayfield, supra; 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

The Board also acknowledges that the February 2001 letter 
sent to the veteran informed him of the evidence necessary to 
establish entitlement to service connection for diabetes 
mellitus, not the evidence necessary to substantiate his 
claim for a higher initial disability rating for diabetes 
mellitus.  However, since the veteran raised the increased 
rating issue in his Notice of Disagreement following the 
grant of service connection, further notice of the VCAA does 
not appear to be required in regards to this issue according 
to an opinion from the VA General Counsel. See VAOPGCPREC 8-
2003 (Dec. 22, 2003) ("if, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue").  The 
Board is bound in its decisions by the precedent opinions of 
the Chief Legal Officer of the VA.  38 U.S.C.A. § 7104(c); 38 
C.F.R. § 20.101(a).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records, VA medical records and 
private medical records are associated with the claims file.  
Additionally, the veteran has been afforded VA examinations 
that have addressed the medical question presented in this 
case and the severity of the veteran's diabetes mellitus.  
Neither the veteran nor his representative has made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in connection with his claim.  Accordingly, the 
Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

B.  Evidence

The claims file contains private medical records dated from 
March 1992 to August 1993, as well as VA Medical Center 
(VAMC) records dated from July 1992 to February 2005.  A 
March 1992 private medical record noted that the veteran was 
diagnosed with diabetes mellitus.  A July 1992 VA medical 
record reported that the veteran had been diagnosed with 
diabetes mellitus and was receiving follow-up care through 
the VA.  A January 2003 VA record indicated that the veteran 
was seen for a follow-up appointment regarding his diabetes 
mellitus, at which time he denied having hypoglycemic 
episodes or associated symptoms.  

The veteran's case was referred to a VA examiner in October 
2003 for an opinion as to whether the veteran had diabetes 
type I or type II.  The examiner stated that the evidence 
showed that while the veteran was noted as having marked 
hyperglycemia, there was no evidence of diabetic 
ketoacidosis.  In the examiner's opinion, it was at least as 
likely as not that the veteran had type II diabetes mellitus.  

In an October 2003 rating decision, the RO granted service 
connection for diabetes mellitus and assigned a 20 percent 
disability rating based upon the veteran's confirmed presence 
in Vietnam and his diagnosis of diabetes mellitus, type II.   
The veteran submitted a Notice of Disagreement as to the 
assigned rating in May 2004.  

Thereafter, the veteran was afforded another VA examination 
in March 2005.  The veteran reported at that time that he was 
hospitalized when he was diagnosed with diabetes mellitus, 
but had not experienced ketoacidosis or hypoglycemic 
reactions since.  He also stated that he saw his diabetic 
care provider every three months.  The examiner reviewed the 
veteran's computerized medical records but did not review the 
veteran's claims file, as it was not available.  He 
ultimately assessed the veteran with diabetes mellitus, type 
II, which required insulin, a restricted diet and reduced 
exercise.  In a rating decision dated in April 2005, the 
disability evaluation for the veteran's diabetes mellitus was 
increased to 40 percent.  

The veteran's representative submitted a statement in July 
2005 in which he argued that the veteran was entitled to a 
higher disability rating for his diabetes mellitus based upon 
the veteran's documented symptoms and complaints that 
included fatigue, dietary restrictions, daily insulin, the 
inability to walk any distance due to leg cramps, numbness 
bilaterally of the fingers with pain, loss of strength, 
inability to stand for more than 2 to 3 hours, constant leg 
pain, stiffness, tingling with numbness in the upper and 
lower extremities, and his inability to go anywhere except 
for work.  He asserted that because the veteran utilized both 
insulin and a restricted diet to control his diabetes, his 
activities were regulated, and his diabetic care provider saw 
him every three months, the veteran is entitled to an 
increased rating.  The representative additionally stated 
that the March 2005 VA examination was inadequate for rating 
purposes due to the unavailability of the veteran's claims 
file.  

The veteran testified at a BVA hearing in August 2005 that he 
first became aware and was diagnosed with diabetes in March 
1992.  See August 2005 transcript, p. 3.  He testified about 
the problems he believed stemmed from his diabetes, including 
weakness in the legs, cramps in the legs and the knees; 
problems with his arms; tingling in his fingers; loss of 
strength in his hands; and restrictions on his activities.  
Id., pgs. 8-11.  He stated that none of his health care 
providers related to him that the problems with his legs, or 
the numbness and tingling in his hands and arms were related 
to his diabetes.  Id., pgs. 16-18.  He additionally testified 
that he saw his diabetic provider every 4 to 5 months; and 
that he had never been hospitalized for his diabetes.  Id., 
pgs. 12-13.  

C.  Law and Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, as here, it was possible for a veteran 
to be awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).  

In this case, the veteran's diabetes mellitus has been 
assigned a 40 percent disability rating pursuant to the 
provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913.  
Diagnostic Code 7913 provides a 40 percent disability rating 
for diabetes mellitus that requires insulin, a restricted 
diet, and the regulation of activities.  A 60 percent 
disability rating is warranted for diabetes mellitus that 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent disability rating is warranted for 
diabetes mellitus that requires more than one daily injection 
of insulin, restricted diet, and regulations of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated. See 38 C.F.R. § 
4.119 (2004).
  
The evidence of record clearly shows that the veteran's 
diabetes is controlled by medication and diet, and also shows 
that the veteran's activities are regulated.  However, there 
is no competent evidence in the record illustrating that the 
veteran experiences episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider and that he 
has complications that would not be compensable if separately 
evaluated. The veteran's private medical records and VAMC 
records do not show that the veteran has experienced episodes 
of ketoacidosis.  In fact, the veteran denied experiencing 
ketoacidosis or hypoglycemic reactions as recent as the March 
2005 VA examination.  While the veteran's representative 
argued in July 2005 that this VA examination is inadequate 
for rating purposes, the Board does not agree.  The Board 
notes that the information obtained and considered by the 
examiner, specifically the veteran's computerized medical 
records, the veteran's statements, and reported history is 
consistent with the information contained in the claims file.  

Additionally, the veteran testified at his BVA hearing that 
he had never been hospitalized for his diabetes.  Transcript, 
pgs. 12-13.  In regards to treatment, there is no competent 
evidence suggesting that the veteran receives sees his 
diabetic provider on a bi-weekly basis, as required by the 
schedular criteria for a 60 percent disability rating.   In 
fact, the veteran stated during his last VA examination and 
at his BVA hearing that he sees his diabetic provider every 3 
to 5 months.  Lastly, with respect to the presence of 
complications that would or would not be compensable if 
separately evaluated, the record reflects that in a October 
2003 rating decision service connection and separate ratings 
were established for peripheral neuropathy of both upper 
extremities, and service connection denied for peripheral 
neuropathy of the lower extremities.  The Board notes that 
the veteran has over the years reported weakness in his four 
extremities including tingling in the hands and cramping in 
the legs.  Medical evidence of record also indicates that the 
veteran has been prescribed quinine for his leg cramping.  
Recent VA examination in March 2005 included findings of 
normal neurological examination and examination of the 
extremities revealed normal tone, strength, and coordination 
as well as no loss of sensation or proprioception.  To the 
extent that any leg cramping may be considered a complication 
of diabetes that would not be compensable if separated 
evaluated (60 percent rating), or the veteran's peripheral 
neuropathy of the upper extremities is considered compensable 
and separately evaluated (100 percent rating), the evidence 
would still have to also show episodes of ketoacidosis or 
hypoglycemic reactions requiring either one to two (60 
percent rating) or three (100 percent rating) 
hospitalizations per year, or either twice a month (60 
percent rating) or weekly (100 percent rating) visits to a 
diabetic care provider.  Further, the objective evidence of 
record does not show progressive loss of weight and strength 
due to the veteran's diabetes mellitus.  Thus, the applicable 
criteria simply are not met, and a higher rating is not 
warranted.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, the Board 
notes that veteran has been service-connected for 
undifferentiated schizophrenia and receives a 100 percent 
schedular evaluation that has been in effect since January 
1990.  There has been no showing by the veteran that the 
assigned disability rating for his diabetes mellitus is 
inadequate or that the disability picture as it pertains to 
the veteran's diabetes mellitus is not contemplated by the 
regular schedular criteria.  In the absence of such a 
showing, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on the record, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not applicable. Therefore, the veteran's request for an 
increased rating must be denied. See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

An initial disability rating in excess of 40 percent for 
diabetes mellitus, type II, is denied.  


REMAND

A preliminary review of the record with respect to the issue 
of service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus, discloses a 
need for further development prior to final appellate review.  

The veteran contends that his service-connected diabetes 
mellitus caused his hypertension, and that his hypertension 
should be service-connected on a secondary basis.  In a March 
2004 rating decision, the RO adjudicated and denied the 
veteran's claim.  The Board is of the opinion that 
appropriate notice of the VCAA has not been provided to the 
veteran in connection with this claim and this procedural 
defect must be addressed prior to final appellate review.

The Board acknowledges that the provisions of 38 C.F.R. § 
3.159, the regulation enacted by the VA to implement the 
VCAA, were included in the Statement of the Case provided to 
the veteran in this case.  However, the Court has strictly 
construed the VA's obligation to provide the appropriate VCAA 
content-complying notice to a claimant. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this regard, notice 
consistent with the requirements of 38 U.S.C.A. § 5103(a), 38 
C.F.R. § 3.159(b), and Quartuccio, must inform a claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that the VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  Furthermore, as indicated in 38 C.F.R. § 3.159(b), 
in what can be considered a fourth element of the requisite 
notice, the VA must also request that a claimant provide any 
evidence in the claimant's possession that pertains to the 
claim. 38 C.F.R. § 3.159(b)(1); 
38 U.S.C.A. § 5103A(g). 

In this case, the veteran was provided VCAA notice by letter 
dated in February 2001 that informed him of the evidence 
necessary to establish entitlement to service connection for 
diabetes mellitus.  The Board notes that the veteran never 
submitted a claim for service connection for hypertension.  
Rather, the March 2004 rating decision reports that the RO 
adjudicated the veteran's hypertension as a secondary service 
connection issue because hypertension was noted in the 
veteran's VA treatment records.  As such, the February 2001 
VCAA letter did not address the issue of hypertension or the 
elements necessary to establish entitlement to service 
connection on a secondary basis.  While the veteran received 
subsequent VCAA letters in March 2005, these letters 
addressed other claims raised by the veteran and did not set 
forth the requirements for establishing secondary service 
connection for hypertension.     

Thus, the Board finds that the February 2001 and March 2005 
VCAA development letters are inadequate for purposes of the 
veteran's claim of entitlement to service connection for 
hypertension.  As such, this procedural defect must be 
remedied prior to the continuation of this appeal. 

In order to give the veteran every consideration with respect 
to the present appeal, it is the Board's opinion that further 
development of the case is desirable.  The case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the VA will notify the veteran if 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

1.  The RO should provide appropriate 
VCAA notice to the veteran in connection 
with the veteran's claim of entitlement 
to service connection for hypertension, 
to include as secondary to service-
connected diabetes mellitus, type II, 
consistent with the requirements of 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 
3.159(b)(1) and Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  The RO should obtain and associate 
any VA medical records from the VAMC in 
Sioux Falls, South Dakota dated from 
March 1994 to January 2000.   

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
unless he is notified.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


